TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2014



                                      NO. 03-13-00602-CV


                         Texas Department of Public Safety, Appellant

                                                 v.

                                 Evan Grant Botsford, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
           REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on April 24, 2013. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order.   Therefore, the Court reverses the trial court’s order and renders judgment

reinstating the ALJ’s suspension of Botsford’s license. The appellee shall pay all costs relating

to this appeal, both in this Court and the court below.